The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Response to Amendment
The amendment filed August 11, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the claims have been amended to recite that the washable undergarment is formed as an integral construction. This limitation does not appear to be supported by the original disclosure.
Applicant is required to cancel the new matter in the reply to this Office Action.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the originally filed specification fails to provide proper antecedent basis for the term “integral construction”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite that the undergarment is formed as an integral construction. There is no teaching or suggestion of an “integral construction” of the at least one moisture-absorbent layer of fabric and the at least one moisture-repellent layer of fabric, a leg cuff, a seam and an elongate elastic member as now claimed.  There is also no mention of the term in the originally filed specification.  This supports the assertion that the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-2 and 12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Miskie (US 2006/0100597).
With reference to claims 1 and 2, Miskie disclose a washable undergarment formed as an integral construction [0005] comprising: 
A gusset (10) having four (21-24) absorbent layers of fabric including having a first a body-contacting side (31) and a second side (figure 5) ; and
at least one moisture-repellent layer (25) fabric [0013] having a first side disposed adjacent to the second side of the moisture-absorbent layer (21-24) and a second side (figures 4-5), and
a leg cuff (see annotated figure 1 below) comprising a portion of the at least one moisture-repellent layer/shell (25) of fabric (see figure 2), a seam (see annotated figure 2) and an elongate elastic member as set forth in [0055].

[AltContent: textbox (back seam )][AltContent: textbox (back )][AltContent: textbox (front seam)][AltContent: textbox (front )][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (leg cuff)][AltContent: arrow]
    PNG
    media_image1.png
    637
    607
    media_image1.png
    Greyscale









[AltContent: arrow][AltContent: textbox (side edge)][AltContent: textbox (back edge)][AltContent: textbox (first surface)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (seam)][AltContent: arrow]
    PNG
    media_image2.png
    597
    843
    media_image2.png
    Greyscale

[AltContent: textbox (side edge)]
[AltContent: textbox (front edge)]

The product by process limitation is noted. The manner in which the article is formed (i.e., as an integral construction) is not given patentable weight. Nonetheless, it is also noted that the term “integral” is defined by MERRIAM-WEBSTER.COM as “formed as a unit with another part” or “composed of constituent parts”. By definition, the structure of Miskie is considered to continue to meet the limitations as claimed.
With reference to claim 12, Miskie discloses an undergarment wherein the lining comprises a front edge, a first surface, a back edge and opposing side edges, and the undergarment has a front and a back, wherein the front edge of the lining is attached to the front of the undergarment at a front seam and the back edge of the lining is attached to the back of the undergarment at a back seam as shown in annotated figures 1-2 above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 3-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Miskie (US 2006/0100597) in view of Rautenberg (US 4,880,424)
As to claim 3, Miskie discloses the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Miskie and claim 3 is the explicit recitation that the garment portion further comprises a non-wicking thread.
Rautenberg teaches an analogous protective garment that utilizes a non-wicking (i.e, nylon) thread within the garment as set forth in col. 3, lines 34 – 38. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Miskie with the non-wicking, nylon thread as taught by Rautenberg in in order to provide a means to secure the layers of the garment with a durable material that provides additional strength as taught by Rautenberg in col. 3, lines 34-35.
Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Miskie (US 2006/0100597) in view of Wu et al (US 2004/0158217)
As to claim 5, Miskie discloses the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Miskie and claim 5 is the explicit recitation that the elongate elastic member further comprises a moisture-repellent composition.
Wu et al. (hereinafter “Wu”) teaches an analogous absorbent garment including elongate elastic members that are coated with a moisture-repellent composition (i.e., hot melt adhesive) as set forth in [0132]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the elongate elastic member of Miskie with the moisture-repellent composition as taught by Wu in in order to allow for improved and durable bonding of the article as taught by Wu in [0134].
Claims 6-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Miskie (US 7,361,803) and further in view of Seymour et al.  (US 4,923,454).
As to claims 6-8, Miskie discloses the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Miskie and claims 6-8 is the explicit recitation that a single fabric layer has a specific weight.
Seymour teaches an analogous absorbent structure including absorbent web structures which have a variety of basis weight and density variations as set forth in Table I.
As shown in Example VIII, the BMF component is 233g/m2, which would equal 6.87 ounces per square yard (cl. 6-7).
Likewise, if the PGA component is added (at 105 g/m2 - which equals 3.09 ounces per square yard), the combined layers would weigh 9.96 ounces per square yard (cl. 8). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Miskie with the basis weights taught by Seymour to provide desirable absorbency and comfort properties as taught by Seymour in col. 29, lines 25-31.
Claims 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miskie (US 2006/0100597) in view of Soerens et al. (US 2007/0142803).
As to claims 9-10, Miskie discloses the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Miskie and claims 9-10 is the provision that the garment portion has a specific water absorbency.
Soerens teaches absorbent layers having a water absorbency as claimed as set forth in at least [0064]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Miskie with the minimum absorbent capacities taught by Soerens to provide an absorbent article having sufficient absorbent capacity to prevent an overflow condition that would lead to leakage of the article as taught by Soerens in at least [0002].
Claims 11, 13-16 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Miskie (US 7,361,803) in view of Buell (US 4,636,207).
As to claims 11, 13, 16 and 18, Miskie discloses the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Miskie and claims 11, 13, 16 and 18 is the explicit recitation that the garment has the claimed absorbent capacity. 
Buell teaches an absorbent article having an absorbent capacity of at least about 40 ml as set forth in col. 5, lines 47-61. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Miskie with the absorbent capacity of Buell to provide an absorbent article having sufficient absorbent capacity to prevent leakages as taught by Buell in at least col. 5, lines 33 – 36.
Additionally, it is noted that the structure of Miskie contains the same elements as those claimed and could reasonably be expected to provide an absorbent capacity identical to that claimed.	
With respect to claims 14 and 15, see the rejection of claim 2. 
Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Miskie (US 2006/0100597) in view of Buell (US 4,636,207) and further in view of Rautenberg (US 4,880,424)
As to claim 17, Miskie in view of Buell disclose the invention substantially as claimed as set forth in the rejection of claim 13.
The difference between Miskie in view of Buell and claim 17 is the explicit recitation that the garment portion further comprises a non-wicking thread.
Rautenberg teaches an analogous protective garment that utilizes a non-wicking thread within the garment as set forth in col. 3, lines 34 – 38. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Miskie in view of Buell with the non-wicking thread as taught by Rautenberg in in order to provide a means to secure the layers of the garment with a durable material that provides additional strength as taught by Rautenberg in col. 3, lines 34-35.
Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Miskie (US 7,361,803) in view of Buell (US 4,636,207) and further in view of Seymour et al.  (US 4,923,454).
As to claim 19, Miskie in view of Buell disclose the invention substantially as claimed as set forth in the rejection of claim 13.
The difference between Miskie in view of Buell and claim 19 is the explicit recitation that the layers has a specific weight.
Seymour teaches an analogous absorbent structure including absorbent web structures which have a variety of basis weight and density variations as set forth in Table I.
As shown in Example VIII, the BMF component is 233g/m2, which would equal 6.87 ounces per square yard (cl. 6-7).
Likewise, if the PGA component is added (at 105 g/m2 - which equals 3.09 ounces per square yard), the combined layers would weigh 9.96 ounces per square yard (cl. 8). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Miskie in view of with the basis weights taught by Seymour to provide desirable absorbency and comfort properties as taught by Seymour in col. 29, lines 25-31.

Response to Arguments
Applicant's arguments filed August 11, 2022 have been fully considered but they are not persuasive.
The applicant initially argues that the incontinence pad of Miskie is not integrally formed with the undergarment.
While this is considered as a product by process limitation, it is noted that the term “integral” is defined by MERRIAM-WEBSTER.COM as “formed as a unit with another part” or “composed of constituent parts”. By definition, the structure of Miskie is considered to continue to meet the limitations as claimed. All of the elements as claimed are found in Miskie and are all connected, thereby providing an integral underpant.
Next, applicant argues the total water absorbency of Miskie in view of Buell.  Initially, it is noted that the limitations referring to the total water absorbency and/or the absorbent capacity are recited using the term “about” which is an approximation. Additionally, there is no indication by the instant application as to what range of specific activity is covered by the term “about”.
	Similarly, Buell discloses the dimensions of the article, the weight and the absorbent capacity with the same approximation.  Buell also acknowledges that other sizes may be available to readily accommodate larger or smaller infants (col. 5, lines 45-46).
	While applicant may have calculated a specific absorbency range based on the disclosure of Miskie, the range does not account for the approximation recited by the instant claims and also by Miskie. As such, the teachings of Miskie may still be considered to anticipate the language as claimed.  Additionally, the teachings of Miskie which disclose that the article may be made smaller or larger would also provide a rationale for one of ordinary skill in the art to modify the absorbency as desired.
	With respect to applicant’s argument that Miskie in view of Buell fail to disclose a washable garment portion, the examiner disagrees. As set forth in [0005] of Miskie, the garment is launderable and reusable.
                                 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935. The examiner can normally be reached Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781